Citation Nr: 0939944	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying service connection for 
bilateral hearing loss.  In November 2003, the Veteran 
submitted a notice of disagreement and subsequently perfected 
his appeal in August 2004.

In September 2006, the Veteran presented sworn testimony 
during a Travel Board hearing in St. Petersburg, Florida, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

In a January 2007 decision, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2008, the Court issued an order granting a 
February 2008 joint motion to remand (JMR) the appeal to the 
Board.  The appeal was returned to the Board for action 
consistent with the February 2008 JMR and Court order.

The record reflects that, in September 2009, the Veteran 
submitted additional evidence by facsimile to the Board in 
conjunction with this case accompanied by a waiver of initial 
review of this evidence by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.  Moreover, 
in October 2009, the Veteran submitted duplicate copies of 
this evidence by mail.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's bilateral hearing loss is not shown by the most 
probative medical evidence of record to be etiologically 
related to a disease, injury, or event in service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss 
be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Merits of the Claim

The Veteran claims that his currently diagnosed bilateral 
hearing loss is the direct result of his active military 
service.  Specifically, he contends that his exposure to 
heavy artillery noise in combat resulted in bilateral hearing 
loss.  He, therefore, believes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may alternatively be 
established on a presumptive basis by showing that the 
disease became manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

In February 2003, the Veteran was informed that his service 
records could not be located and were likely destroyed by the 
1973 fire at the National Personnel Records Center (NPRC).  
See Report of contact, February 2003.  In a case such as this 
where the Veteran's service records are incomplete, the 
Board's obligation to explain its findings and conclusions, 
and to carefully consider the benefit-of-the-doubt doctrine, 
is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board notes, however, that O'Hare does not create a 
presumption that the missing treatment records would, if they 
still existed, necessarily support the Veteran's claim. 

Case law does not establish a heightened "benefit of the 
doubt" when the Veteran's service treatment records have 
been destroyed, only heightened duties of the Board to 
consider the applicability of the benefit-of-the-doubt 
doctrine, to assist the Veteran in developing the claim, and 
to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection.  Rather, 
it only increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

In fulfilling its heightened obligation, VA requested that 
the Veteran submit any service records that he possessed.  
The Veteran indicated that he did not have any service 
treatment records to submit.  Additionally, he stated that he 
was not treated in service for hearing loss.  See Report of 
contact, February 2003.  Further, the Board notes that the 
denial of this claim is not based on lack of in-service 
incurrence.  Rather, as described more fully below, the 
medical opinion as to the etiology of his hearing loss is 
against the claim. 

The Veteran asserts that he was exposed to acoustic trauma 
while serving in combat.  To further his claim, he submitted 
evidence of his unit's combat activities.  Both the RO and 
the Board concede that the Veteran was exposed to acoustic 
trauma in service.  In Collette v. Brown, 82 F. 3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C.A. § 1154(b), a 
combat Veteran's assertions of an event during combat are to 
be presumed, if consistent with the time, place, and 
circumstances of such service.  However, 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated by service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat Veteran; it only aids him by relaxing the evidentiary 
standards for determining what happened in service.  A 
Veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those in-service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As discussed 
below, such competent medical nexus evidence is lacking here.

A review of private and VA treatment records indicates that 
the Veteran is currently diagnosed with bilateral hearing 
loss.  He was first diagnosed with bilateral hearing loss, as 
defined above, in February 1998.  At that time, he reported 
that he had experienced bilateral hearing loss for 
approximately four years.  See Cleveland Clinic Florida 
treatment record, February 1998.  Additionally, VA treatment 
records indicate that the Veteran was diagnosed with 
bilateral, moderate to severe, sensorineural hearing loss in 
February 2004.  See VA treatment record, February 2004.

Although in-service noise exposure and current disability 
have been established, as noted above, this is not sufficient 
to warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
injury and current disability.  See Hickson, supra.

In March 2005, the Veteran was afforded a VA examination to 
determine the etiology of his bilateral hearing loss.  The 
examiner reviewed the Veteran's claims file and noted the 
conceded in-service noise exposure.  The examiner concluded 
that a relationship between the Veteran's in-service noise 
exposure and currently diagnosed bilateral hearing loss would 
be "speculative."  Additionally, the examiner provided 
three rationales to support his opinion: (1) the Veteran 
first complained of hearing loss only eight to nine years 
prior, over fifty years from the separation from service; (2) 
the Veteran had several other risk factors for hearing loss, 
including thirty-five years of occupational noise exposure, 
coronary artery disease, hyperglycemia, anemia, 
hyperlipidemia, and hypertension; and (3) the earliest 
audiogram (1998) showed hearing loss not unexpected for a 
person of the Veteran's age.  The examiner noted that, 
although the Veteran's most recent audiogram indicated low 
and mid frequency hearing loss that exceeded age norms, this 
could not reasonably be attributed to military noise exposure 
so remote in time.

In response to the negative VA examiner's opinion, the 
Veteran has submitted three opinions from Dr. J.J.M.  In his 
first opinion, Dr. J.J.M. noted the Veteran's reported 
service-related noise exposure and opined that it was "quite 
possible that [the Veteran] has had a combination of acoustic 
trauma ongoing together with hearing loss associated with 
age."  See Dr. J.J.M. treatment record, November 2006.  In 
his second opinion, Dr. J.J.M. concluded that "the cause of 
[the Veteran's] hearing loss is probably acoustic trauma in 
initial origin and has progressed gradually through the 
years."  See Dr. J.J.M. treatment record, July 2009.  
Finally, in his third opinion, Dr. J.J.M. concluded that it 
is "very likely as not that his hearing loss was contributed 
to mightily by his service in the armed forces."  Dr. J.J.M. 
also reviewed the Veteran's audiograms and noted a "gradual 
deterioration of the mid-frequencies and a more serious one 
in the higher frequencies," attributing the higher frequency 
hearing loss to acoustic trauma with age-associated 
worsening.  See Dr. J.J.M. treatment record, September 2009.



The Board is free to favor one medical opinion over another 
as long as it provides an adequate basis for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds Dr. J.J.M.'s opinions to be less 
probative than the March 2005 VA examiner's opinion.  Dr. 
J.J.M.'s November 2006 opinion only vaguely concluded that it 
was "quite possible" that there was a nexus.  The Board 
finds the use of the terminology "quite possible" to be 
speculative.  This is not sufficient to raise a reasonable 
doubt.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the appellant may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  
Furthermore, this physician failed to provide any rationale 
for this conclusion.

Again, in his July 2009 opinion, Dr. J.J.M. failed to provide 
any rationale for his conclusion that the Veteran's hearing 
loss was "probably" caused by acoustic trauma, and, more 
importantly, failed to account for or explain in any way the 
Veteran's post-service noise exposure.  Finally, in his 
September 2009 opinion, Dr. J.J.M.'s only stated rationales 
were a review of all audiograms and conversations with the 
Veteran.  Although he specified the higher frequency hearing 
loss as caused by service, he provided no basis for this 
conclusion that in-service noise exposure caused his hearing 
loss, as opposed to post-service noise exposure.  Both of the 
2009 opinions from Dr. J.J.M. have the same essential 
deficiency that significantly reduce their probative value - 
that is, they did not discuss the Veteran's additional risk 
factors for hearing loss, including occupational noise 
exposure and various medical conditions, or the over fifty 
years that elapsed between the Veteran's separation from 
service and his first complaint of hearing loss.  In light of 
the lack of a sufficient rationale, the Board finds Dr. 
J.J.M.'s opinions to be less probative than the March 2005 VA 
examiner's opinion.

The only remaining evidence which purports to relate the 
Veteran's hearing loss to his in-service noise exposure 
consists of statements and testimony from the Veteran and his 
wife and daughter.  Specifically, the Veteran now asserts 
that he has experienced hearing loss since his separation 
from service.  See Board hearing transcript, September 2006, 
pp. 6-7.  Additionally, he has submitted statements from his 
wife and daughter attesting to his hearing loss.  See Board 
hearing transcript, September 2006, p. 7; Wife statements, 
November 2008, September 2009; Daughter statement, September 
2009.  Specifically, his wife asserts that, upon the 
Veteran's return from service, she had to repeat herself when 
speaking to him and that he listened to the television 
loudly.  See Wife statement, September 2009.  His daughter 
states that, from the time she was a young child, she recalls 
having to face her father to speak to him and that he did not 
always hear what was being said.  See Daughter statement, 
September 2009.  

With regard to the daughter's statement, the Board notes that 
she does not assert that she has observed the Veteran's 
hearing loss since the time of service or within the one year 
presumptive period, only since her "early childhood."  
There is no indication that she was born prior to the 
Veteran's return from service.  As such, the Board finds that 
her statement is not competent as to continuity of 
symptomatology from the time of service.

With regard to statements from the Veteran and his wife, the 
Board notes that lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  As such, the Board acknowledges that the 
Veteran and his wife are competent to report that he 
currently has difficulty hearing and has experienced hearing 
problems since active duty.

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  In this case, the Board places 
greater weight of probative value on the history the Veteran 
presented to medical professionals for treatment purposes 
years ago than it does on his recent statements to VA in 
connection with his claim for monetary benefits.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a Veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  Although 
the Veteran and his wife now assert that his hearing loss 
began immediately after service, the Veteran's treatment 
records do not reflect this history.  Specifically, in his 
initial evaluation for hearing loss in February 1998, the 
Veteran reported experiencing hearing loss only for 
approximately four years.  See Cleveland Clinic Florida 
treatment record, February 1998.  Additionally, during his 
March 2005 VA examination, the Veteran reported first 
noticing hearing loss only eight to nine years prior.  The 
Veteran has not claimed that he was misquoted in this 
examination report or in the previous treatment records.  As 
such, the Board finds the Veteran's initial reports of 
hearing loss since approximately the mid-1990s more credible 
than the recent reports of hearing loss since service.

While the Board acknowledges that the Veteran and his wife 
are competent to report the Veteran's symptoms, it is now 
well established that laypersons, such as the Veteran and his 
wife, without medical training are not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences and his wife can describe what 
she observes, neither is able to provide competent evidence 
as to the etiology of his hearing loss.  Their lay assertions 
regarding causation are accorded less weight than the 
competent medical evidence regarding causation, as discussed 
above.  As the March 2005 VA examiner's opinion, for the 
reasons set forth above, is determined to be the most 
probative of record, competent evidence linking the Veteran's 
disability to service is lacking in this case.

Accordingly, the Board finds that the claim of entitlement to 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

II. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in October 2002 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

Additionally, a notice letter dated in August 2006 informed 
the Veteran of how VA determines the appropriate disability 
rating and effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA treatment records are in the 
file.  Private treatment records identified by the Veteran 
have been obtained, to the extent possible.

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
treatment records are presumed destroyed and includes an 
obligation to search alternative forms of treatment records 
that support the Veteran's case.  In accordance with Cuevas, 
upon determining that the Veteran's service treatment records 
had been destroyed in the 1973 fire at the NPRC, VA conceded 
the Veteran's exposure to noise during his time in service.

In the Board's prior decision, it was concluded that there 
was no indication records from the Social Security 
Administration (SSA) were relevant to this claim.  The Court-
adopted Joint Motion did not identify any defect in the 
Board's prior discussion regarding the assistance provisions 
of the VCAA, including a determination that remand was not 
needed to obtain SSA records.  Also, neither of the parties 
identified any deficiencies with respect to VCAA compliance 
on the part of VA.  The Board is aware of the Court's often 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  In this case, 
neither party raised any concerns about obtaining the 
Veteran's Social Security records - nor did the Court.  Given 
the Court's injunction against piecemeal litigation, the 
Board is confident that the relevance of the Social Security 
records is not an issue in this case.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.


The record indicates that the Veteran underwent a VA 
audiological examination in March 2005 and results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the Veteran, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


